Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Kevin Jones. 

Amended as follows:
1.  (Currently Amended)  A system comprising:
an antenna of a ground station, the antenna configured to generate signal beams, the signal beams forming a plurality of cells in the sky, each of the plurality of signal beams being formed based on a set of fixed parameters that provide a fixed size, shape, and location of each of the plurality of the cells in the sky, the plurality of cells defining a coverage area in the sky with none of the plurality of cells within the coverage area overlapping, the antenna fixed in position relative to the ground and mechanically fixed to a particular orientation, and the antenna comprising a phased array antenna; and
a processor coupled to the antenna, the processor configured to support concurrent communication sessions with a plurality of spacecraft via the signal beams, the plurality of spacecraft located within the plurality of cells.
2.  (Currently Amended) The system of claim 1, wherein the fixed size is based on a particular height

8.  (Currently Amended)  The system of claim 1, wherein one or more of the plurality of signal beams has a different set of fixed parameters.
11.  (Currently Amended)  A method for communication with spacecraft comprising:
receiving, at a processor, data for concurrent communication sessions with a first spacecraft and a second spacecraft; 
determining, at the processor, a configuration of elements of an antenna to send the data to the first spacecraft and the second spacecraft via one or more signal beams, the antenna configured to generate signal beams, the signal beams forming a  plurality of cells in the sky, each of the plurality of signal beams being formed based on a set of fixed parameters that provide a fixed size, shape, and location of each of the plurality of the cells in the sky, the plurality of cells defining a coverage area in the sky with none of the plurality of cells within the coverage area overlapping, [[,]]the antenna fixed in position relative to the ground and mechanically fixed to a particular orientation, and the antenna comprising a phased array antenna; and
causing, at the processor, the elements of the antenna to send a first portion of the data to the first spacecraft and a second portion of the data to the second spacecraft.
18.  (Currently Amended) A computer-readable storage device storing instructions that, when executed by a processor, cause the processor to:
receive data for concurrent communication sessions with a first spacecraft and a second spacecraft;
determine a configuration of elements of an antenna to send the data to the first spacecraft and the second spacecraft via one or more signal beams, the antenna configured to generate signal beams, the signal beams forming a plurality of cells in the sky, each of the plurality of signal beams being formed based on a set of fixed parameters that provide a fixed size, shape, and location of each of the plurality of the cells in the sky, the plurality of cells defining a coverage area in the sky with none of the plurality of cells within the coverage area overlapping, [[,]] the antenna fixed in position relative to the ground and mechanically fixed to a particular orientation, and the antenna comprising a phased array antenna; and 
cause the elements of the antenna to send a first portion of the data to the first spacecraft and a second portion of the data to the second spacecraft.


Reason for Allowance 

3.	Claims 1-20 are allowed over the prior art of record.  

The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification and based on applicant’s argument, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MD K TALUKDER/            Primary Examiner, Art Unit 2648